Citation Nr: 0031237	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for nephrotic syndrome.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to January 
1962.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which was mailed to the 
veteran in March 1999 and which denied the benefit sought on 
appeal.  

The Board initially notes that in a VA Form 9 (Appeal To 
Board Of Veterans' Appeals), the veteran appeared to raise 
claims of entitlement to compensation for diabetes, 
impotence, a heart disorder, high blood pressure, bone 
disease, a brain tumor and a total disability rating based on 
individual unemployability.  These issues have not been 
prepared for appellate review.  Accordingly, they are 
referred to the RO for consideration.     


REMAND

The veteran claims entitlement to a compensable initial 
disability evaluation for nephrotic syndrome.  Historically, 
by rating decision dated in December 1998, the RO granted 
compensation for nephrotic syndrome pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000) and assigned a noncompensable 
disability evaluation pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7502, effective March 9, 1994.  
Thereafter, the veteran perfected a timely appeal.  A review 
of the claims file shows that additional development is 
required prior to adjudication of this claim.  

As indicated, the RO has assigned a noncompensable disability 
evaluation pursuant to DC 7502.  DC 7502 provides that 
chronic nephritis is to be rated as renal dysfunction under 
38 C.F.R. §§ 4.115a, 4.115b (2000).  A noncompensable 
evaluation is warranted for chronic nephritis, when the 
evidence shows albumin and casts with history of acute 
nephritis; or, hypertension that is non-compensable under DC 
7101.  A 30 percent evaluation is warranted with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under DC 7101.  A 60 percent 
evaluation is warranted if there is constant albuminuria with 
some edema; or there is a definite decrease in kidney 
function; or there is hypertension at least 40 percent 
disabling under DC 7101.  An 80 percent evaluation is 
warranted for persistent edema and albuminuria with BUN 40 to 
80 mg%; or creatine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent evaluation requires 
regular dialysis, or the preclusion of more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80 mg%; or creatine more than 8 
mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular. 

In November 1998, a VA examiner reviewed the veteran's 
treatment records and interviewed the veteran.  The November 
1998 VA examination report reflects that the VA examiner 
indicated that a complete physical examination was not 
necessary.  The examiner reported that the veteran had been 
treated in the VA Rheumatology Clinic for some time for 
rheumatoid arthritis with various non-steroidal anti-
inflammatories for rheumatoid arthritis, including Feldene 
and Naprosyn.  The veteran was also treated with 
Methotrexate.  In November 1991, the veteran's urinalysis was 
fairly benign; the veteran had no proteinuria.  The veteran 
was then treated with various non-steroidal anti-
inflammatories, including high dose Ibuprofen, Feldene and 
Methotrexate and intermittent steroids and Sulfasalazine.  A 
January 1993 urinalysis showed that the veteran was spilling 
3 plus protein.  This went undetected until June of 1993, 
when he was found to be nephrotic.  Renal biopsies performed 
in June 1993 revealed classic lipoid nephrosis.  At that 
time, the veteran was spilling 31 grams per 24 hours, which 
ultimately dropped to 2 grams per 24 hours.  The VA examiner 
indicated that the veteran's renal function had remained 
stable since that time.  The examiner also noted that since 
June 1993, the veteran had become diabetic.  At the time of 
the November 1998 VA examination and record review, the 
veteran's urinalyses were fairly benign with no proteinuria 
and his renal and kidney function were shown to be normal.  
The VA examiner concluded that the veteran's nephrotic 
syndrome was in remission, but made no references or 
statements regarding hypertension.
  
In October 1999, the veteran was afforded a video conference 
hearing before the undersigned.  During this hearing, the 
veteran submitted a September 1999 statement from Johnny B. 
Roy, M.D., F.A.C.S. with a waiver of RO consideration.  In 
the statement, Dr. Roy indicated that the veteran had 
significant proteinuria and that he was taking Prednisone for 
this disorder.    

During the October 1999 video conference hearing, the veteran 
testified that he had been diagnosed with hypertension, and 
that he had taken medication to manage his hypertension for 
approximately eight years.  The veteran indicated that he was 
initially diagnosed with hypertension in 1990 at a VA medical 
center.  

The veteran and his representative contend that he is 
entitled to at least a 30 percent disability evaluation under 
DC 7502.  In order to determine whether the veteran is 
entitled to a compensable disability evaluation under DC 
7502, the Board must evaluate the clinical evidence and 
determine whether the evidence shows that the veteran has 
hypertension and whether his hypertension would warrant a 
noncompensable evaluation, a 10 percent evaluation or a 40 
percent evaluation under DC 7101.  The veteran testified 
during his October 1999 hearing that he has in fact been 
diagnosed with hypertension and that he continues to take 
medication to control this disorder.  However, the veteran's 
hypertension is not addressed in the November 1998 VA 
examination report.  Further, VA clinical records dated in 
December 1994 and January 1995 show that the veteran has been 
diagnosed with hypertension, but sufficient readings of the 
veteran's systolic hypertension are not of record.  

Thus, the Board concludes that there is insufficient evidence 
of record to establish that the veteran has a current 
diagnosis of hypertension and insufficient evidence of record 
to establish the severity of his hypertension.  Prior to 
evaluating the veteran's claim under DC 7502, the Board 
believes that the veteran should be afforded a current 
examination to determine whether he has a current diagnosis 
of hypertension and the severity of this disorder.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:
1.  The RO should request the veteran to 
provide a list of those VA and private 
medical providers who have treated him 
for hypertension since March 9, 1994.  
All records not already associated with 
the claims file should be obtained and 
associated with the claims file.  If any 
treatment is reported and the records are 
not obtained the veteran and his 
representative should be advised of the 
unsuccessful results.  

2.  The veteran should be afforded an 
appropriate VA examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
nephrotic syndrome.  A series of blood 
pressure readings should be taken.  
Specifically, a diagnosis of hypertension 
should be confirmed by taking readings 
two or more times on at least three 
different days and the examination report 
must include findings sufficient to 
evaluate the veteran's disability under 
all criteria in 38 C.F.R. § 4.115a, 
Diagnostic Code 7502 and under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Further, 
the examiner should specifically indicate 
whether the veteran has any of the 
following:

a.  Albumin and casts with history of 
acute nephritis; or, hypertension that is 
non-compensable under DC 7101. 

b.  Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent 
disabling under DC 7101.  

c.  Constant albuminuria with some edema; 
or there is a definite decrease in kidney 
function; or there is hypertension at 
least 40 percent disabling under DC 7101.  

d.  Persistent edema and albuminuria with 
BUN 40 to 80 mg%; or creatine 4 to 8 mg%; 
or generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion. 

e.  Regular dialysis, or the preclusion 
of more than sedentary activity from one 
of the following: persistent edema and 
albuminuria; or BUN more than 80 mg%; or 
creatine more than 8 mg%; or markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition at issue, such testing or 
examination is to be accomplished.

3.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and provide due process of law.  The Board does 
not intimate any opinion as to the merits of this case, 
either favorable or unfavorable.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


